Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Response to Amendment
This is in response to the amendments filed on 3/23/2021. Claims 1, 8, and 15 have been amended. Claims 1-4, 8-11, 15-18, and 21-26 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed 3/23/2021, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection(s) of claims 1, 8, 15, and their respective dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 8-11, 15-18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Hashimoto” (US 2010/0050247), “Boukadakis” (US 2013/0262123), “Eisenreich” (US 2016/0171039), and newly cited “Bennison” (US 2014/0281578), “Birk” (US 2006/0020813), and “Schoen” (US 2015/0281225). Hashimoto discloses a general authentication system and method for granting use of a multifunctional peripheral device to a user via card information and a user name associated with the user. Boukadakis discloses a system allowing a user to interact with multiple domain-specific systems to retrieve account information without having to visit a website. Eisenreich discloses a method for generating hash identifiers from a concatenated key value and determining whether the hash identifier matches a pre-existing hash within a database. Bennison discloses a system for secure database queries where a query value is a hash and used to determine whether a matching hash exists in a database of cryptographically hashed values. Birk discloses a system and method for tracking user security credentials in a distributed computing environment, where the credentials comprise of a set of attributes to be used for access control decisions. Schoen discloses a method to operate a service using authentication tokens, where the authentication tokens are validated for use via hashing each of the authentication tokens and comparing the hash to a database of previously used tokens to ensure that each authentication token has not been used previously.
What is missing from the prior art is a method, an apparatus, and a computer program product that implement the functions of receiving three types of information including identification information, an account type, and realm information, applying a deterministic hash function to the three types of information to create a first composite key, perform a single database to determine whether a composite key matches the first composite key, provide, in direct response to determining that the first composite key matches the composite key, an indication of a conflict with an existing account to a user, and allowing the creation of a user linked account, in response to the composite key matching the first composite key, where the user linked account provides a realm-dependent user experience and wherein the user linked account is partitioned based on the realm information. 
Thus, the cited prior art of record, when considered individually and in combination, does not disclose the subject matter recited by claims 1, 8, and 15, as a whole, and therefore these claims are deemed allowable. The dependent claims which further limit claims 1, 8, and 15 are also deemed allowable by virtue of their dependency.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491